Citation Nr: 1229194	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  11-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a left hip fracture.  



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In addition to a paper claims file, the Veteran also has an electronic claims file known as a Virtual VA file.  The Board has reviewed the evidence in this electronic file and finds that it is duplicative of the evidence contained in the paper claims file.  

FINDING OF FACT

There residuals of the Veteran's stress fracture of the left hip are productive of no significant impairment or symptomatology.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a stress fracture of the left hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a June 2010 letter, prior to the February 2011 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  

A review of the record shows that the Veteran was scheduled for VA examinations in October 2010 and June 2011, but that she failed to report without explanation.  The notifications of the examinations were sent to the Veteran's then address of record and were not returned as undeliverable.  Further, in a June 2011 Statement of the Case (SOC) and December 2011 Supplemental Statement of the Case (SSOC), the Veteran was informed that as a result of her failure to report for her scheduled VA examinations, the claim on appeal would be decided based on the evidence of record.  The Veteran has not requested to have this examination rescheduled and has offered VA no explanation for her absence.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board is aware that the Veteran's representative submitted a document in September 2011 simply indicating that the "Veteran will report for C + P exam(s) as requested by Vet. Rep."  There was no scheduled VA examination at that time.  The Board notes that the Veteran has not actively indicated that she wishes to have her VA examinations rescheduled, nor has she submitted any correspondence to VA so indicating.  Further, she has not provided good cause as to why she did not appear for either of her scheduled VA examinations.  All documents, including the notice of disagreement and substantive appeals, have been signed for by the Veteran's representative on her behalf.  In the June 2011 substantive appeal, the Veteran's representative indicated that the Veteran had "family issues" and that is why she was unable to attend her examinations.  Again, there was no request to reschedule these examinations, and the representative essentially indicated that the Veteran's claim should be decided based on the evidence of record.  

Therefore, the Board finds that the duty to provide the Veteran with an adequate VA examination has been fulfilled.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Additionally, the Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's left hip disability is rated under Diagnostic Code 5255.  Diagnostic Code 5255 provides a 10 percent rating for malunion of the femur with slight knee or hip disability; a 20 percent evaluation for malunion of the femur with moderate knee or hip disability; or a 30 percent evaluation for malunion with marked knee or hip disability.  A 60 percent evaluation is assigned for fracture of surgical neck with false joint or for impairment with nonunion without loose motion and weightbearing preserved with aid of brace.  An 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a , Diagnostic Code 5255. 

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension to 5 degrees.  Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; a 30 percent rating is assigned for flexion limited to 20 degrees; and a 40 percent rating is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of or cannot toe-out more than 15 degrees, affected leg or when adduction is limited such that legs cannot be crossed.  A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5250, a 60 percent evaluation is assigned for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent evaluation is assigned for intermediate ankylosis of the hip.  A 90 percent evaluation is assigned for unfavorable or extremely unfavorable ankylosis of the hip, the foot not reaching the ground, crutches necessitated.  38 C.F.R. § 4.71a.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10 , 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2011).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's STRs reflect complaints of left hip/leg pain in 2006, and she was diagnosed as having a stress fracture of the left hip.  She began physical therapy and by July 2006, her left hip/leg disability was improving.  In August 2006, the Veteran was placed on a permanent profile due to her left hip complaints.  It does not appear that the Veteran sought any additional treatment for left hip/leg complaints between mid-2006 and her separation in November 2007.  

The record does not contain any post-service treatment records related to the Veteran's left hip/leg disability, nor has she contended that she receives post-service treatment for this disability.  There is one VA treatment record, dated in July 2010, noting a history of left hip fracture, but the Veteran did not report any current left hip/leg problems.  Musculoskeletal examination revealed minimal pain on rotation of the lumbosacral spine, but no finding of any left hip/leg problems.  

The Veteran filed her claim for service connection in June 2010, and as noted above, the Veteran was scheduled for VA examinations in October 2010 and June 2011.  Both times she failed to report to her examinations.  

There are no clinical records showing the level of severity of her left hip/leg disability at the time entitlement arose, nor are there records showing any current residuals of a left hip stress fracture incurred in late-2005 or early-2006.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for her service-connected residuals of a left hip fracture.  There is no evidence showing a malunion of the left femur with a slight knee or hip disability to warrant a 10 percent rating under Diagnostic Code 5255.  In fact, the evidence does not show any current disabling symptoms or impairment related to her left hip.  

The Board has also considered the other potentially applicable rating criteria (listed above) for rating hip disabilities, but absent any range of motion testing, the Board cannot determine whether the rating criteria are met.  As already noted, the Veteran has failed to report to her two scheduled VA examinations, both of which would have addressed the current severity of her left hip disability.  Additionally, there is no evidence of post-service treatment for left hip/leg complaints.  The Board is, therefore, unable to evaluate the Veteran's disability.  As such, the preponderance of the evidence establishes that the Veteran's service-connected disability does not warrant a compensable rating,

Extra-schedular Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, there are no manifestations of the disability so referral for extra-schedular consideration is not required.


ORDER


A compensable disability rating for residuals of a left hip fracture is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


